Citation Nr: 1110852	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as secondary to a right knee disability.

2.  Entitlement to service connection for a right knee disability to include as secondary to a right hip disability.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

4.  Entitlement to service connection for sexual dysfunction claimed as secondary to a psychiatric disability.

5.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), hiatal hernia, and acid reflux to include as secondary to a psychiatric disability.

6.  Entitlement to service connection for hemorrhoids to include as secondary to a psychiatric disability.

7.  Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective from October 11, 2007, and denied the various other service connection claims on appeal.

The matters of service connection for right hip and right knee disabilities and direct service connection for a gastrointestinal disorder to include GERD, IBS, hiatal hernia, and acid reflux are REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD in accordance with DSM-IV based on a corroborated stressor event in service; a psychiatric disability was not manifested in service, and the Veteran's current psychiatric disability is not shown to be related to his military service.

3.  A disability manifested by sexual dysfunction was not manifested in, and is not shown to be related to, the Veteran's service.

4.  A hemorrhoid disorder was not manifested in, and is not shown to be related to, the Veteran's service.

5.  As a psychiatric disability is not shown to be related to service, the gastrointestinal disorder was not caused or aggravated by a service-connected psychiatric disability.  

6.  At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or worse than Level I in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability to include PTSD, depression and anxiety is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

2.  Service connection for a disability manifested by sexual dysfunction is not warranted; the claim of service connection for such disability as secondary to a psychiatric disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Service connection for a hemorrhoid disorder is not warranted; the claim of service connection for such disability as secondary to a psychiatric disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The claim of service connection for a gastrointestinal disorder as secondary to a psychiatric disability lacks legal merit.  38 C.F.R. § 3.310 (2010).

5.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code (Code) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Regarding the rating for hearing loss, this appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A May 2009 statement of the case (SOC), and September 2009 and June 2010 supplemental SOCs (SSOCs) provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter after the Veteran had opportunity to respond.  He has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

Regarding the service connection issues, December 2007 and August 2009 letters informed the Veteran of the evidence and information necessary to substantiate the service connection (to include secondary service connection) claims, the information required of him to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  Although complete VCAA notice was not provided prior to the initial adjudication in these matters, the Veteran has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The December 2007 letter provided notice regarding disability ratings and effective dates of award.  The claims were reajudicated after all essential notice was given (curing any notice timing defect).  See June 2010 SSOC.  

To the extent possible, the Veteran's pertinent treatment records have been secured.  He was afforded a VA mental health evaluation in October 2008 (with subsequent file review and an additional opinion in May 2009); he was afforded VA audiological evaluations in June 2008 and in June 2010.  The Board has reviewed the examination reports to determine whether they are adequate.  Regarding hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  
The Board notes that the June 2008 and June 2010 VA examinations did not include the examiner's comment regarding the effect of the Veteran's bilateral hearing loss on his work and daily functioning.  However, based on a longitudinal review of the record the Board finds that he is not prejudiced by such omission.  In an October 2007 statement, the Veteran relates how his bilateral hearing loss affects his daily activities (unable to distinguish or hear what is going on).  As a layperson, he is competent to provide this information.  The Board finds no reason to question it, accepts it at face value, and finds that the information adequately substitutes for what the examiner would have to offer in comments regarding the impact of the hearing loss on daily and occupational functioning.  Notably, the Veteran has not alleged any prejudice from an examination deficiency.  

Regarding the Veteran's psychiatric disability, the Board finds that the October 2008 examination report (with May 2009 addendum opinion) is adequate as it considered the evidence of record and the reported history of the Veteran, was based on a thorough psychiatric evaluation of the Veteran, and explains the rationale (outlined below) for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

B.	Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records (STRs) do not show any complaints pertaining to, or treatment for, hemorrhoids, sexual dysfunction, or a psychiatric disability.  On service separation examination all systems, psychiatric and genitourinary and rectal clinical evaluations were normal.
February and March 1987 VA mental health records show the Veteran had a psychiatric consultation following a negative PTSD evaluation.  

The Veteran's claims at issue were received in October 2007.  In a supporting statement he claimed that he has a psychiatric disability, to include PTSD resulting from his military service.  He claimed that he has sexual dysfunction related to "a mental condition or PTSD."  Attached to the claim of service connection for a psychiatric disability is an undated copy of a letter from Commanding Officer L.R. which attests that the Veteran and his unit operated under combat conditions at all times.  (Notably, the RO has conceded the Veteran's alleged stressor event.)  On the VA Form 21-526, the Veteran identified 1988 to 1991 psychiatric treatment records from Dr. J. N. and VA.

On June 2008 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
40
50
40
LEFT
15
10
15
40
50

The average puretone thresholds were 45 decibels, in the right ear and 31 decibels, in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear.

On October 2008 VA psychiatric evaluation the Veteran reported that he first sought outpatient mental health treatment in 1988 (VA records suggest it was most likely in 1987.)  He indicated that he was seen for depression, but was unsure why he was depressed at the time, and that it may have stemmed from his employment.  He remembered being upset that he could not find a decent job.  He reported that he was also seen during that time by a private provider Dr. J. N.  The Veteran stated that he has had no mental health treatment since.  Clinical interview revealed that the Veteran was alert and oriented in all spheres.  He was appropriately groomed.  His speech was somewhat monotone and rambling.  He was slow to formulate his responses.  The examiner noted that it was extremely difficult to get the Veteran to share specific information.  The Veteran's eye contact was poor; he was cooperative and interacted in a logical, coherent, but rather inhibited, fashion.  His level of insight appeared to be shallow.  He reported trouble getting to sleep sometimes.  He reported that he has a quick temper.  He denied physical symptoms of anxiety such as sweating or shaking.  He described his concentration and memory as poor.  He denied suicidal ideation, but did have thoughts of suicide in the past.  He denied any history of hallucinations, delusions, or paranoid ideation.  

The Veteran reported that he thinks about his military stressors all the time.  He indicated that every time he hears a helicopter he gets a sick and nauseated feeling.  He reported that he has nightmares about once a month and that he wakes up soaking wet.  He reported flashback experiences, including instantaneous ones.  He stated that the news about Iraq "makes me sick".  The Veteran stated that he gets stomach reactions to things that remind him of being in Vietnam.  The Veteran reported that he has problems with irritability several times per week.  The examiner noted that the Veteran had difficulty describing the onset of his symptoms.  In fact, the examiner noted, that the Veteran did not think he had any significant problems until 20 years later.  After testing of the Veteran, the examiner opined:

"The Veteran  . . . .reported at least one incident that met Criterion A1 and A2 of PTSD, i.e. when several of his colleagues were killed when somebody ran over a mine while they were clearing a mine field.  He had hands on contact with one of the people that died.  At this point, based on his self-report, he reports having a mild to moderate tendency to re-experience this negative event by way of unwanted memories, as well as having strong emotional reactions to things that remind him of what happened.  He reports having the tendency to avoid thinking or talking about these negative experiences, but doesn't avoid activities in a way that would affect his day to day life much.  He does report a loss of interest in activities, but it seems more connected to depression than anxiety.  He does feel detached from others and has trouble feeling certain types of emotions, such as expressing sympathy.  He also has a vague sense of foreshortened future, but he describes it more in intensive depression as opposed to anxiety, however.  He reports a number of activation symptoms, including insomnia, moderate irritability, moderate concentration problems, and moderate hypervigilance.  He appears to be experiencing mild levels of emotional distress upon interview, but he says that he is more distressed than he shows based on behavioral observations.

The Veteran approached the interview in a fairly straightforward fashion, although he seemed nearly nonchalant at times, and his posture was laid back.  His approach to the MMPI, however, was suggestive of significant overinclusiveness and exaggeration of symptoms.  In fact he endorsed a number of psychotic symptoms that even truly psychotic people rarely endorse.  It is more likely that his interview data are is (sic) a bit more reliable than testing data.

The Veteran had psychiatric treatment in the late 1980's and apparently never had a lot of concerns about his mental health prior to that.  He saw a therapist in the community for about three months, was referred to the VA where he had some vocational counseling, and some type of evaluation where he was told he didn't have PTSD, and then went back to the private therapist for a few more visits.  He has had no other mental health treatment.  He says that he was abusing alcohol until his wife gave him an ultimatum a number of years ago and doesn't believe he has been intoxicated at all for the past 10 years.  He does report some ongoing medical issues with his hips and knees, as well as having some stomach problems.

Overall it is less likely as not that he has full blown PTSD due to his experiences in Vietnam, partly because the information he provides cannot be deemed reliable enough to make a definite conclusion.  Based on his subjective report only, he does meet most criteria (all but Criterion C).  It is less likely as not that his depression symptoms are related to his Vietnam service."

The Axis I diagnoses were depressive disorder, not otherwise specified (NOS) moderate; anxiety disorder, NOS with features of PTSD; and alcohol abuse, partial remission.

On May 2009 file review, the examiner opined:

"It is less likely as not that [the Veteran's] anxiety disorder, NOS, is due to his Vietnam service.  The rationale for this decision is due to the fact that his presentation of symptoms was affected too much by his overinclusive and imprecise manner.  Also, his depression accounts for a significant majority of his emotional dissatisfaction and there were few mental problems in his life prior to depression kicking in 20 years after he got out of the service.  Also, functional impairments due solely to PTSD symptoms are not significant."

In April 2010 the RO received a negative response from J.K.M., PH.D. stating that she no longer has any records or any recollection of her work with the Veteran.

On June 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
55
45
LEFT
15
10
20
35
60

The average puretone thresholds were 48 decibels, in the right ear and 33 decibels, in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.






C.	Legal Criteria and Analysis

Service connection:

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Inasmuch as a stressor event is conceded, the amended regulations have no bearing in this matter.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disability to include PTSD, depression, and anxiety:

PTSD:

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  That is the critical question here, i.e., does the Veteran have PTSD? 

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Under § 3.125(a), a diagnosis of a mental disorder must conform to DSM-IV/and be supported by findings on examination.  DSM-IV (at § 309.81) outlines the history and constellation of symptoms required to substantiate a diagnosis of PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  The factual evidence of record does not show that the Veteran has PTSD.  The October 2008 VA examiner specifically noted that the Veteran did not have PTSD.  There is no probative evidence that shows otherwise.

The Veteran argues that he should be entitled to service connection for PTSD because he has PTSD symptoms and a verified stressor event in service.  These facts are not in dispute; what is in dispute, and critical, is whether he has the full constellation of symptoms (see DSM-IV, § 309.81) that establish a diagnosis of PTSD.  On this question the preponderance of the evidence is against the Veteran's claim.  The detailed October 2008 VA psychiatric evaluation (with May 2009 further addendum explanation) did not find sufficient symptomatology to support a PTSD diagnosis.  The examiner identified such factors as unreliable history, exaggeration of symptoms, symptoms being more depression -related rather than anxiety-related, lack of avoidance of activities in a way that would affect daily life much, etc. all weighed against a diagnosis of PTSD.  Because the opinion reflects the examiner's familiarity with the factual record, and includes a detailed explanation of rationale with cites to supporting clinical findings it is probative evidence in this matter.  Because there is no probative evidence to the contrary, it is persuasive. 

The Veteran's own opinion that he has PTSD is a bare (unsupported) allegation, totally without probative value.  He does not cite to symptoms which would suffice to support a diagnosis of PTSD in accordance with DSM-IV, or provide any rationale for his opinion.   Accordingly, the preponderance of the evidence is against a finding that the Veteran has PTSD, and the claim of service connection for such disability must be denied.  

Depression and anxiety:

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any such disability may be service connected.  The Veteran has stated that he felt depressed in the past because he was unhappy with his employment (i.e., could not find a decent job).  

As a compensable psychiatric disability was not noted in service or clinically noted postservice prior to 1987, service connection for the diagnosed depression or anxiety on the basis that such became manifest in service and persisted is not warranted.  A psychosis is not shown to have been manifested in the first postservice year.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

No medical professional has related the Veteran's currently diagnosed  psychiatric disability to his service or to any event therein.  To the contrary, the October 2008 examiner (as explained in the subsequent addendum opinion) related the Veteran's current psychiatric disability to personal issues (including employment) unrelated to the Veteran's military service.  Once again, the Veteran's bare allegation that his variously diagnosed psychiatric disability is related to his service is without probative value.  He does not explain the rationale for his opinion, or cite to supporting clinical data, and has not submitted any supporting medical opinion or textual evidence.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability other than PTSD.  Accordingly, the claim must be denied.

Sexual dysfunction and hemorrhoids:

The Veteran's STRs and his postservice treatment records are silent for findings, treatment, or diagnosis pertaining to hemorrhoids or a sexual dysfunction problem.  While postservice treatment records do not show treatment or diagnosis of such disabilities, the Veteran is competent to observe he has hemorrhoids and problems with sexual function, such are not matters beyond lay observation.  However, it is neither shown, nor alleged that these disabilities became manifest in service and persisted, and there is nothing in the record to suggest either such disability might be related to his service.  Consequently, service connection for a disability manifested by sexual dysfunction and for hemorrhoids on the basis that they were directly incurred or aggravated in service is not warranted.  

The Veteran's primary theory of entitlement to service connection for these disabilities is essentially one of secondary service connection, i.e., that both disabilities are secondary to a psychiatric disability.  Because the Veteran has not established service connection for a psychiatric disability, such theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  Accordingly secondary service connection for hemorrhoids and a disability manifested by sexual dysfunction must also be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




Secondary service connection for a gastrointestinal disability

While generally claims of service connection should not be considered piecemeal, given the nature of the proposed theory of secondary service connection alleged, the Board finds that it would pointless to delay addressing such specific theory of entitlement.  It is alleged that the claimed gastrointestinal disability is secondary to a psychiatric disability.  Because a psychiatric disability is not service-connected, this theory of entitlement to secondary service connection lacks legal merit, and the claim of secondary service connection must be denied.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Increased rating:

Disability ratings are determined by the application of a schedule of ratings, based on average impairment of earning capacity, to factual findings showing the manifestations of the disability at issue.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the record does not reflect any distinct period of time when the criteria for a compensable rating for bilateral hearing loss were met, "staged ratings" are not warranted. 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  The Veteran does not have an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Consequently, Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The audiometry certified for rating purposes during the appeal period (the June 2008 and June 2010 test results) when compared to Table VI shows that the Veteran had no greater than Level II hearing in the right ear and Level I in the left ear.  Under Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 for the entire appeal period.  Consequently a compensable rating is not warranted.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's bilateral hearing loss and associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, as the record shows that the Veteran is employed as a cashier for a hardware store (see October 2008 mental health examination), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for a variously diagnosed psychiatric disability to include PTSD, depressive disorder, and anxiety disorder is denied.

Service connection for sexual dysfunction, claimed as secondary to a psychiatric disability, is denied.

Service connection for hemorrhoids, to include as secondary to a psychiatric disability, is denied.

Service connection for a gastrointestinal disability only as secondary to a psychiatric disability is denied.  

A compensable rating for bilateral hearing loss is denied.

REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has issued a decision in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that addresses the requirements of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an examination or medical opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The Court held that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As was noted above, because the Veteran has not established service connection for a psychiatric disability.  His claim of secondary service connection for a gastrointestinal disability , to include GERD, IBS, hiatal hernia, and acid reflux lacks legal merit (and was denied above).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  He may, nonetheless, establish service connection for a gastrointestinal disability on a direct service connection basis.

The Veteran's STRs include an October 1968 record which show that he was seen for complaints of nausea, vomiting, and stomach pain.  The impression was viral gastroenteritis.  In May 1969 he was seen again for complaints of abdominal pains, tenderness, nausea, vomiting, diarrhea and general malaise.  The impression was viral influenza.  

The instant claim of service connection was received in October 2007.  In a statement in support of his claim the Veteran stated, in part, that he has suffered gastrointestinal distress since his illnesses in service.  In his substantive appeal he reiterated that he has experienced gastrointestinal distress since his military service.  The Veteran's lay statements of continuity of gastrointestinal distress are capable of establishing continuity.

The above-outlined circumstances of this matter satisfy the "low threshold" standard under McLendon; an examination to secure a medical nexus opinion is necessary (credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service).  Therefore, a VA examination to secure a medical opinion in this matter is necessary.

Regarding the claims of service connection for right hip and right knee disorders, the Veteran has not been afforded a VA examination in these matters.  As the RO's concession of his alleged stressor event in service, considered with supporting "buddy" statements, suffices to establish that he sustained an injury in service, and as orthopedic problems of the lower extremities (if not precise orthopedic diagnoses, as such) are capable of lay observation, the low threshold standard is met as to such disabilities also, and an orthopedic examination is likewise necessary. 

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be examined by an appropriate physician (gastroenterologist, if available) to determine the nature and likely etiology of any (and all) of his gastrointestinal disability (ies).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran and review of his claims file the examiner should list each gastrointestinal diagnosis found, and as to each offer an opinion as to whether it is at least as likely as not (50 % or better probability) that such is related to the Veteran's service, and in particular his gastrointestinal complaints noted therein.  The examiner must explain the rationale for all opinions offered.

2. The RO should also arrange for an orthopedic examination of the Veteran to ascertain whether he has chronic disabilities of his right hip and/or his right knee and, if so, whether such disabilities are related to the Veteran's service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file and examination of the Veteran the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) any right hip or right knee disability found.
(b) As to each right hip and/or right knee disability diagnosed, please indicate whether such is at least as likely as not (a 50 % or better probability) related to the Veteran's conceded (by the RO) injury he describes occurred in service.

The examiner must explain the rationale for all opinions offered. 

3. The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


